Miron Props., LLC v Eberli (2015 NY Slip Op 01905)





Miron Props., LLC v Eberli


2015 NY Slip Op 01905


Decided on March 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 10, 2015

Friedman, J.P., Sweeny, Acosta, DeGrasse, Gische, JJ.


14470 652925/11

[*1] Miron Properties, LLC, Plaintiff-Appellant,
vBruno W. Eberli, et al., Defendants-Respondents.


Leon I. Behar, P.C., New York (Leon I. Behar of counsel), for appellant.
Kucker & Bruh, LLP, New York (Nativ Winiarsky of counsel), for respondents.

Order, Supreme Court, New York County (Melvin L. Schweitzer, J.), entered on or about September 5, 2013, which denied plaintiff's motion for summary judgment, and granted defendants' cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendants demonstrated that plaintiff was not entitled to a brokerage commission with respect to defendant limited liability company's purchase of a condominium unit. The brokerage agreement did not clearly provide plaintiff with the exclusive right to deal on defendant Eberli's behalf (see Morpheus Capital Advisors LLC v UBS AG, 23 NY3d 528, 535 [2014]), and plaintiff did virtually nothing to procure the transaction or even to bring the property to the purchaser's attention (see Greene v Hellman, 51 NY2d 197, 205-206 [1980]). The motion court correctly dismissed the other causes of action as duplicative of the deficient breach of contract cause of action.
We have considered plaintiff's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 10, 2015
CLERK